t c memo united_states tax_court diane blagaich petitioner v commissioner of internal revenue respondent docket no filed date p received property and cash from her boyfriend b which she did not report as income following p and b's breakup b reported those transfers to r on a form 1099-misc miscellaneous income as paid to p subsequently a state court found that p had fraudulently induced b to pay her dollar_figure and ordered p to repay that amount to b the state court found that other cash and property were gifts which p did not have to return to b r increased p's gross_income by the amount reported on the form 1099-misc held p's motion for summary adjudication that r is collaterally estopped from litigating the state court's gift finding is denied because p has failed to demonstrate that r was in privity with a party to the state court action held further p's motion for summary adjudication that the doctrine_of rescission applies to eliminate from her gross_income the dollar_figure that she received and claims she repaid in a subsequent year is denied because p did not repay the dollar_figure in the year of receipt nor in that year did she recognize the liability under an existing and fixed obligation to repay it denice a gierach and tamara m paulun for petitioner lauren n may for respondent memorandum opinion halpern judge respondent determined a deficiency in and an accuracy-related_penalty with respect to petitioner' sec_2010 federal_income_tax petitioner has raised the affirmative defense of collateral_estoppel and moves for summary adjudication in her favor as to a portion of respondent's adjustment giving rise to the deficiency on the ground that respondent is estopped from denying that in she received a gift she moves for summary adjudication in her favor as to the remainder of the adjustment on the ground that the doctrine_of rescission applies to exclude from her gross_income a dollar_figure payment she received in that year respondent objects to our granting the motion and for the reasons stated we will deny it unless otherwise stated all section references are to the internal_revenue_code_of_1986 as in effect for and all rule references are to the tax_court rules_of_practice and procedure summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that no genuine dispute as to any material fact exists and we will draw any factual inferences in the light most favorable to the nonmoving party see eg 134_tc_13 background we rely on facts drawn from the record that we believe are not reasonably in dispute the determined deficiency arises in connection with cash and other_property given to petitioner in by lewis e burns the relationship and the contract mr burns and petitioner were involved in a romantic relationship from date until date in petitioner wa sec_54 years old mr burns wa sec_72 both resided in suburbs of chicago illinois in mr burns provided petitioner with cash and other_property totaling in value at least dollar_figure before date he wired to her bank account dollar_figure gave her a dollar_figure corvette automobile and wrote her various checks totaling dollar_figure in all dollar_figure on date petitioner and mr burns entered into a written_agreement agreement intended in part to confirm their commitment to each other and to provide financial accommodation for her neither petitioner nor mr burns desired to marry and the agreement was at least in some respects intended to formalize their respect appreciation and affection for each other in the way a marriage otherwise would do the agreement provides that the parties shall respect each other and shall continue to spend time with each other consistent with their past practice and that both shall be faithful to each other and shall refrain from engaging in intimate or other romantic relations with any other individual the agreement also requires mr burns to make an immediate payment of dollar_figure to petitioner which he did do deterioration of the relationship the civil suit and the form 1099-misc mr burns' relationship with petitioner quickly deteriorated in the months following execution of the agreement on date petitioner moved out of mr burns' residence for the last time and the next day mr burns sent petitioner a notice of termination of the agreement shortly thereafter mr burns came to believe that contrary to her assurances petitioner had been involved in an ongoing romance with another man throughout their relationship late in date mr burns initiated a civil suit against petitioner in the circuit_court for the eighteenth judicial district dupage county illinois sometimes state court action the complaint sought among other things nullification of the agreement petitioner's return of the corvette automobile and a diamond engagement ring and a further order directing petitioner to disgorge all cash and other accommodations that mr burns provided to her totaling in excess of dollar_figure on date mr burns caused to be filed with the internal_revenue_service a form 1099-misc miscellaneous income original form 1099-misc reporting that he had paid petitioner dollar_figure in that amount reflected mr burns' transfer to petitioner in of the dollar_figure wired to her account the corvette automobile worth dollar_figure the various checks totaling dollar_figure and the dollar_figure payment made pursuant to the agreement we filed the petition in this case on date respondent learned of the state court action and in date wrote to counsel for petitioner and requested among other things copies of any depositions taken in the case and filings and motions relating to the original form 1099-misc and the fraudulent inducement claim in date petitioner moved for a continuance in this case on account of the pending state court action she reported that respondent did not object and we continued the case resolution of the civil suit a trial was held in the state court action and in date the state court issued an opinion and order with respect to the agreement the state court found that petitioner had fraudulently induced mr burns to enter into it and the court entered a judgment against petitioner of dollar_figure payable to mr burns' estate he having passed away shortly after the trial with respect to the corvette automobile the dollar_figure wire transfer and various checks that mr burns had given petitioner the state court found as follows he had given her the corvette automobile because he did not want her to ride her harley davidson motorcycle which activity frightened him he had wired the dollar_figure to her account to entice her to leave her job and to travel with him and he gave her the various checks totaling dollar_figure under similar circumstances the state court's ultimate finding was that the corvette the dollar_figure wire transfer and the various checks were clearly gifts from mr burns to petitioner and that she was entitled to keep them subsequently one of the executors of mr burns' estate issued a revised likewise she could keep the engagement ring which the court concluded was not an engagement ring since a n engagement ring is a gift continued form 1099-misc reducing the amount of compensation reported as paid to petitioner in that year to dollar_figure on date the executor mailed a letter to the internal_revenue_service a copy of the revised form misc attached confirming that petitioner had paid dollar_figure in compliance with the state court order respondent's adjustments leading to the deficiency respondent made a positive adjustment of dollar_figure to petitioner's reported gross_income to reflect that amount reported on the original form misc other adjustments appear to be computational the penalty relates to the purported inaccuracy of the return i the motion and respondent's objection discussion petitioner asks the court to take notice of the state court's finding that other than the agreed payment to her of dollar_figure all other cash amounts and property paid or given to her by mr burns were clearly gifts she further asks the court to hold on the basis of that notice that respondent is estopped from continued given on the condition of marriage and petitioner and mr burns did not intend to marry nevertheless the court found that the reasonable inference to be determined from the facts was that it was a gift denying that dollar_figure of his adjustment to petitioner' sec_2010 gross_income represents the value of gifts that she received from mr burns because gross_income does not include the value of property acquired by gift see sec_102 petitioner argues that the determined deficiency must be reduced by the amount attributable to dollar_figure as to the remaining deficiency attributable principally to petitioner's receipt of the agreed-to payment of dollar_figure petitioner argues that the return of that money to mr burns' estate in invokes the equitable doctrine_of rescission reducing respondent's adjustment by another dollar_figure and with collateral adjustments eliminating all grounds for a deficiency in her income_tax if petitioner is correct in both arguments elimination of the accuracy-related_penalty would follow respondent objects to our granting the motion respondent argues he is not estopped from maintaining that the cash and property petitioner received before date were not gifts because he was not a party nor in privity with any party to the state court action he further argues that the rescission_doctrine because petitioner relies on rescission we have assumed for the purposes of disposing of the motion that the claim-of-right doctrine is relevant and that the dollar_figure payment would be taxable to petitioner unless the cited rescission exception applies we note that the petition assigns error to respondent's inclusion of the dollar_figure stating that the payment was a nontaxable_gift which we do not here decide is inapplicable given petitioner's failure to return the dollar_figure to mr burns in ii analysis a collateral_estoppel the original form 1099-misc reports miscellaneous income of dollar_figure the state court found in effect that dollar_figure of that amount represented gifts that mr burns gave petitioner in we have described the effect of collateral_estoppel as follows basically collateral_estoppel precludes parties and their privies from relitigating issues actually and necessarily litigated and decided in a final prior judgment by a court of competent jurisdiction 90_tc_162 aff'd 904_f2d_525 9th cir respondent however was not a party to the state court action nor as we explain was he a privy to a party or otherwise sufficiently connected to a party for that reason petitioner's collateral_estoppel defense fails and whether the dollar_figure of respondent's adjustment represents nontaxable gifts remains a disputed question of fact we note in passing that while a voluntary transfer may constitute a gift in the common_law sense the transfer might not constitute a gift as the term is used in sec_102 excluding from gross_income the value of property acquired by gift bequest devise or inheritance see commissioner v duberstein continued generally speaking privity contemplates substantial identity between a party of record and an unnamed third party 627_f2d_996 9th cir citing 270_us_611 such a finding is most easily made when the party against whom estoppel is asserted had some active participatory role in the earlier litigation see 440_us_147 alternatively courts have recognized that a nonparty may be bound where its interests are so closely aligned with those of a named party that the named party effectively served as its virtual representative in the previous suit fine v commissioner tcmemo_1989_640 citing itt rayonier inc f 2d pincite a finding of privity involves a question of fact 778_f2d_298 7th cir continued u s stating that the statute uses the term gift in a more colloquial sense the mere absence of a legal or moral obligation to make a payment does not establish that it is a gift 160_f2d_812 2d cir finding that title to stock was acquired by purchase and not by gift when shares were received in consideration of promise to marry coupled with promise to relinquish marital rights to fiance's property rev'g 6_tc_652 we need not decide whether the state court found the elements of a sec_102 gift since respondent is not barred by collateral_estoppel from relitigating facts found by the state court none of the relevant facts recited by petitioner in her motion bears on the issue of privity petitioner claims respondent knew of the state court matter and requested and received updates pleadings and discovery documents regarding the same while that may be true the mere fact that respondent took steps to keep himself apprised of litigation to which petitioner was a party cannot without more lead us to conclude that there existed any working relationship or coincidence of interests between respondent and either petitioner or mr burns petitioner's claim that respondent agreed to a continuance of the tax_court matter pending outcome of the state court action in light of the similar issues involved also does not establish his controlling role in the state court action lastly petitioner's claim that after the state court action was completed respondent acknowledged that amounts determined by the state court to be gifts should not be included on the form 1099-misc even if true came after the action and is hardly evidence of his control of or involvement in the trial of the case the limited factual assertions petitioner makes in her argument fail to demonstrate any collaboration or genuine alignment of interests between respondent and either party to the state court action because petitioner has failed to carry her burden by providing undisputed facts sufficient to establish privity she has failed to establish an element necessary to the defense of collateral_estoppel she may not avail herself of that defense as pleaded b rescission we assume that petitioner is a cash_method taxpayer see sec_446 sec_451 provides in pertinent part the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer that section reflects the annual_accounting_period principle which requires that each taxable_year be treated as a separate_unit for tax_accounting purposes e g 59_tc_559 the annual_accounting_period principle allows for a definite periodic determination of the government's revenues and prevents extended delays that would occur if transactions were held open indefinitely for the computation of profit and loss see 282_us_359 the need for certainty in allocating items to the appropriate period gives rise to the claim-of-right doctrine a taxpayer receives income under a claim of right whenever she acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition 366_us_213 under the claim-of-right doctrine laid out by the supreme court in n am oil consol v burnet 286_us_417 if a taxpayer receives earnings under a claim of right he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent the doctrine_of rescission represents a minor exception to the claim-of-right doctrine pursuant to the exception a taxpayer need not report as an item_of_gross_income an amount received under a claim of right if the recipient's right to the amount is rescinded and within the year of receipt the parties to the payment are restored to the relative positions that they would have occupied had no contract been made the rule is so stated in revrul_80_58 1980_1_cb_181 see also 115_f2d_167 4th cir t he rescission in before the close of the calendar_year extinguished what otherwise would have been taxable_income to the taxpayer for that year in general the annual_accounting_period principle reflected in sec_451 considered in the light of the judicially articulated claim-of-right doctrine limits application of the rescission exception such that without regard to subsequent events income received by the taxpayer under a claim of right and retained by her at the close of the taxable_year must be included in gross_income for that year see id revrul_80_58 situation c b pincite petitioner relies on 55_tc_1020 aff'd 471_f2d_738 3d cir which suggests that the rescission_doctrine may apply even when repayment of a gain does not formally occur in the year of receipt but only if before the end of the year the taxpayer recognizes his liability under an existing and fixed obligation to repay the amount received and makes provisions for repayment nothing in the facts presented indicates petitioner recognized such a liability much less made provision for repayment in the year she received the dollar_figure indeed the record shows petitioner maintained at least until date that she was under no obligation whatsoever to return the money paid to her under the agreement putting aside petitioner's questionable analogy regarding a lack of control_over the rescission the suggestion in hope is inapplicable to the facts of this case petitioner also relies on 339_f2d_759 9th cir for the proposition that a post-year-of-receipt rescission can be given retroactive tax effect in guffey the installment purchasers of the guffeys' home sued to rescind the sale contract when in the following year they discovered dry rot moved out and refused to make further payments a settlement was reached under which the purchasers' suit was dismissed and the guffeys obtained a quitclaim_deed and retained the previously received payments as rent they later resold the property for less than the original contract_price and on that account claimed a loss deduction the court_of_appeals rejected the claimed loss deduction as a nondeductible personal_loss finding i n reality the three transactions here involved the first contract of sale the rescission arising out of the litigation brought by the buyers and the re-sale are one transaction whereby the taxpayers sold their home id pincite the guffeys' tax years in which they received payments from the original purchasers of their home were not in issue and while the court_of_appeals did state that i t can fairly be said that the settlement with the original purchasers was in substance a reduction in the purchase_price id the guffeys returned nothing to the original purchasers the original purchasers apparently agreeing that the payments could be kept as rent the sort of passive unwinding of the agreement that occurred in guffey did not and could not occur in the case at bar the only way mr burns could be restored to status quo ante was if petitioner returned the dollar_figure whatever guffey might say about the characterization of a receipt retained by a taxpayer following a rescission it speaks nothing to a case such as this where rescission requires full repayment the facts show that in petitioner took possession of the whole amount in question dollar_figure without any substantial limitations or restrictions as to its disposition she recognized no liability and made no provision to repay that amount until nearly three years later none of the cases petitioner cites as allowing a relaxation of the same-year requirement for rescission is factually comparable to her own and they provide no rationale for departing from the general_rule with respect to the equitable concerns petitioner raised in her motion-- the equities in this case simply do not support strict adherence to the one-year guideline in the rescission_doctrine --we note only that our statutory mandate does not permit us to decide this case on the basis of general principles of equity see 90_tc_430 citations omitted the tax_court is a court of limited jurisdiction we have only the powers expressly conferred on us by congress and may not apply equitable principles to expand our jurisdiction beyond the limits of sec_7442 aff'd 867_f2d_749 2d cir the doctrine_of rescission does not save petitioner from respondent's adjustment including in her gross_income the dollar_figure that in that year she received from mr burns iii conclusion as stated we will deny the motion to reflect the foregoing an order denying the motion will be issued
